DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 and 11-20 of U.S. Patent No. 11104066 in view of Kuijpers (PGPub 2016/0332386). 
US Pat. 11104066 requires all of the limitations of instant Claim 1 except for the limitation “wherein the resin support is a flexible foil defining the build surface”.  
Kuijpers teaches an alternative additive manufacturing method (Abstract) wherein the resin support is a flexible (Figs. 7-8- showing the bendable foil substrate 2) foil [0012] defining the build surface (Figs. 7-8- foil substrate 2 over support plate 4) in order to facilitate separation of the object from the foil substrate [0078] inexpensively with efficient handling [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US Pat. 11104066 to include a flexible foil resin support as taught by Kuijpers with reasonable expectation of success to facilitate separation of the object from the foil substrate [0078] inexpensively with efficient handling [0012]. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under the ground of nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to Claim 1 is Goto (JPH0499203A, cited in IDS, with references to the machine English translation provided herewith) in view of Kuijpers (PGPub 2016/0332386). 
Goto teaches a method for producing a functionally graded component layer-by-layer (Page 1, 1st paragraph, Lines 4-5; Fig. 3b showing the functionally graded object), comprising the steps of:
depositing resin on a build surface defined by a resin support (Page 1, 2nd paragraph, Lines 6-7- photocurable resin is applied to the substrate),
wherein the resin is radiant-energy-curable (Page 1, 1st paragraph, Line 3- the resin is photocurable) and contains filler including at least two groups of particles with different physical properties (Page 1, 2nd paragraph, Lines 1-3);
positioning a stage relative to the build surface so as to define a layer increment in the resin deposited on the build surface (Page 2, 1st paragraph, Lines 4-8- discussing the stepwise movement of the moving stage);
selectively curing the resin using an application of radiant energy in a specific pattern so as to define the geometry of a cross-sectional layer of the component (Page 2, 1st paragraph, Lines 5-6);
moving the build surface and the stage relatively apart so as to separate the component from the build surface (Page 2, 1st paragraph, Lines 6-8); and
repeating at least the steps of positioning and selectively curing for a plurality of layers, until the component is complete (Page 2, 1st paragraph, Lines 1-3- the steps are repeated).

Goto does not appear to explicitly teach the resin support is a flexible foil defining the build surface.  
Kuijpers teaches an alternative additive manufacturing method (Abstract) wherein the resin support is a flexible (Figs. 7-8- showing the bendable foil substrate 2) foil [0012] defining the build surface (Figs. 7-8- foil substrate 2 over support plate 4) in order to facilitate separation of the object from the foil substrate [0078] inexpensively with efficient handling [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US Pat. 11104066 to include a flexible foil resin support as taught by Kuijpers with reasonable expectation of success to facilitate separation of the object from the foil substrate [0078] inexpensively with efficient handling [0012]. 

Goto also does not appear to teach or suggest allowing the filler to settle such that the at least two groups of particles separate from each other, so as to define at least two regions within the resin. Instead, Goto teaches gradually changing the blending ratio of ceramic to metal powder in the resin (Page 2, 1st paragraph, Lines 11-23).
Wynne et al (PGPub 2020/0001525, cited in IDS) teaches a method of monitoring and adjusting a 3d print process (Abstract) wherein the resin tank may contain a vertical viscosity gradient caused by pigments and fillers settling over time [0086] but Wynne also does not teach or suggest allowing the filler to settle such that the at least two groups of particles separate from each other, so as to define at least two regions within the resin. 
Hongo et al (PGPub 2011/0017645, cited in IDS) teaches a device for separating particles by allowing different particles to settle (Fig. 5; [0068]) but after settling, the two kinds of particles are separated into separate fractions ([0068; Fig. 5). 
Examiner further notes particles settling in the resin mixture while performing additive manufacturing is typically specifically taught away from (See [0012] of Parkar et al (PGPub 2020/0197138, cited in IDS) and [0047] of Lin et al (PGPub 2018/0333911, cited in IDS) as examples). Thus, the prior art fails to teach or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        9/6/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712